            Case TXE/4:20-cv-00957 Document 15-1 Filed 05/18/21 Page 1 of 1




                                    BEFORE THE
1
                           UNITED STATES JUDICIAL PANEL
2                          ON MULTIDISTRICT LITIGATION

3
     In re: Digital Advertising Antitrust Litigation )
4
                                                     )            MDL No.: 3010
5    ________________________________________________)

6                               CERTIFICATE OF SERVICE
7          In compliance with Rule 4.1(a) of the Rules of Procedure for the United States

8    Judicial Panel on Multidistrict Litigation, I hereby certify that copies of the

9    foregoing Notice of Appearance were served on counsel of record for all parties in

10   Texas et al. v. Google, LLC, 4:20-cv-00957 (E.D.Tex.) electronically via ECF on May

11   18, 2021.

12
                                             Dated: _May 18, 2021___
13

14                                           Name: _/s/ Johnathan R. Carter___________
                                             Assistant Attorney General
15
                                             Office of the Arkansas Attorney General
16                                           323 Center Street, Suite 200
                                             Little Rock, AR 72201
17                                           Phone: 501.682.8063
                                             Fax: 501.682.8118
18
                                             Email: Johnathan.carter@arkansasag.gov
19
20

21

22

23

24

25

26
27

28

                                           Page 1 of 1
30
